Citation Nr: 1219019	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  08-18 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1992 to April 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  As the Veteran relocated during the pendency of this appeal, the RO in Phoenix, Arizona, assumed jurisdiction.  

In May 2011, the Board granted the reopening of the previously denied claim of service connection for a low back disorder, and remanded the reopened issue of service connection for a low back disorder to the Appeals Management Center (AMC) for further development.  The AMC subsequently returned the claims file to the Board in December 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran wrote that he wished to have a "court hearing" in a December 2011 letter.  He clarified that he wished to appear at a hearing before a Veterans Law Judge of the Board at the local regional office (Travel Board hearing).  The Board notes that he recently relocated to Las Vegas, Nevada.  

An appellant has a right to request a hearing before the issuance of a Board decision.  See 38 C.F.R. § 20.700 (2011) (stating that a hearing on appeal will be granted if a veteran expresses a desire to appear in person); Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the Board finds that the Veteran must be scheduled for the next available hearing at the local regional office before a Veterans Law Judge from the Board in the order that the request has been received.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2011).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing to be conducted at the local regional office and notify him of the scheduled hearing at the current address of record.  In scheduling the hearing, the RO should note that the Veteran recently relocated to an address in Las Vegas, Nevada.  A copy of the notice provided to the Veteran and the representative of the scheduled hearing should be placed in the record. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

